Citation Nr: 1030460	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for left knee patella chondromalacia.

2.  Entitlement to a disability rating in excess of 20 percent 
for residuals, posterior process talus fracture, left heel, with 
left ankle flexor hallucis longus tendinitis, degenerative joint 
disease, and mild instability, prior to February 13, 2009.

3.  Entitlement to a disability rating in excess of 30 percent 
for residuals, posterior process talus fracture, left heel, with 
left ankle flexor hallucis longus tendinitis, degenerative joint 
disease, and mild instability, as of February 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado, 
which granted secondary service connection for left knee patella 
chondromalacia and assigned the disability a 10 percent 
disability rating, and increased the evaluation from 10 percent 
to 20 percent for the residuals of posterior process talus 
fracture of left heel.  

In September 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO (Travel Board hearing).  
A transcript of the hearing has been incorporated into the 
record.  The Veteran also submitted additional evidence with a 
waiver of initial RO review.

This matter was initially before the Board in February 2009, at 
which time it denied the Veteran's claim for a higher initial 
rating for left knee patella chondromalacia and an increased 
rating for the residuals of posterior process talus fracture of 
left heel.  The Veteran appealed the February 2009 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2010 Order, which granted a March 2010 Joint 
Motion for Vacatur and Remand (Joint Remand), the Court granted 
the Joint Remand.  

Meanwhile, in a March 2010 rating decision, the RO continued the 
10 percent disability rating for left knee patella chondromalacia 
and increased the disability rating for the Veteran's residuals 
of posterior process talus fracture of left heel from 20 percent 
to 30 percent, effective February 13, 2009, the date of receipt 
of a claim for increase.  In this regard, since a rating in 
excess of 30 percent is available for the disability and the 
Veteran has not withdrawn his appeal, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of a disability rating in excess of 20 percent for 
residuals, posterior process talus fracture, left heel, with left 
ankle flexor hallucis longus tendinitis, degenerative joint 
disease, and mild instability, prior to February 13, 2009; and a 
disability rating in excess of 30 percent for residuals, 
posterior process talus fracture, left heel, with left ankle 
flexor hallucis longus tendinitis, degenerative joint disease, 
and mild instability, as of February 13, 2009, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee chondromalacia patella is currently 
manifested by flexion to 130 degrees, extension to 0 degrees, and 
complaints of pain.  There is no objective evidence of 
instability in the knee.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for chondromalacia patella of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a; Diagnostic Code (DC) 5014, 5257, 5260, 5261 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

For claims involving an initial rating assignment, as the case 
here, the Board is required to evaluate all the evidence of 
record reflecting the period of time between the effective date 
of the initial grant of service connection (here, October 4, 
2005) until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, 
the Board must consider whether there have been times since the 
effective date of the Veteran's award when his disabilities have 
been more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in order 
to prevail.  The Court has also stated, "It is clear that to deny 
a claim on its merits, the evidence must preponderate against the 
claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.



Analysis

In this case, the Veteran's service-connected chondromalacia 
patella of the left knee is rated under Diagnostic Code 5010 
(traumatic arthritis), which requires that the disability be 
rated as degenerative arthritis, and under Diagnostic Code 5014 
(osteomalacia), which requires that the disability be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5014. 

Diagnostic Code 5003 (degenerative arthritis) states that 
degenerative arthritis established by X- ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint of group of minor joints affected by limitation of 
motion to be combined, not added, under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 concern limitation of motion of 
the leg and knee.  Diagnostic Code 5260 provides that, when 
flexion is limited to 60 degrees, a noncompensable disability 
rating is assignable.  A 10 percent disability rating 
contemplates limitation of flexion to 45 degrees, with ratings of 
20 and 30 percent provided for even greater limitation of 
flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Further, Diagnostic Code 5261 provides that, when extension is 
limited to 5 degrees, a noncompensable disability rating is 
assignable.  A 10 percent disability rating contemplates 
limitation of extension to 10 degrees, with ratings up to 50 
percent being provided for even greater limitations of extension.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Another potentially applicable diagnostic code is Diagnostic Code 
5257, which  provides a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee; a 20 percent 
rating for moderate recurrent subluxation or lateral instability 
of the knee, and a 30 percent rating for severe recurrent 
subluxation or lateral instability of the knee.

A review of the evidence of record reveals that the criteria for 
the assignment of a rating in excess of 10 percent are not met.  
In this regard, the Veteran complained of instability in the knee 
with ankle instability in November 2004.  He denied joint line 
tenderness and had a normal range of motion with no pain on 
active or passive motion.  There was no effusion or joint 
instability upon objective testing.  There was no significant 
tenderness to palpation over the left tibia and fibula.  The 
impression was questionable inflammatory pain in the knee.  He 
was assessed with chronic left knee pain in February 2005.  May 
2005 VA treatment reports show the Veteran complained of pain and 
"popping", but no locking or swelling, in the knee.  The examiner 
noted mild effusion, a stable knee, normal gait, mild medial pain 
with McMurray's test, and negative anterior drawer.  X-ray 
examination was within normal limits.  See VA treatment records 
dated from November 2004 to May 2005.

The Veteran again complained about chronic pain and "popping" in 
his left knee at the February 2006 VA joint examination.  There 
was no effusion.  The patellar grind test was positive, with pain 
over the medial patellar region and associated crepitus, though 
no patellar laxity.  Knee joint range of motion was entirely 
within normal limits.  After knee squats, knee flexion remained 
from 0 to 140 degrees.  As the normal range of motion for the 
knee is from 0 degrees to 140 degrees, limitation of motion was 
not present.  See 38 C.F.R. § 4.71, Plate II.  McMurray's and 
anterior drawer tests were negative.  Collateral ligaments were 
stable to valgus and varus stress, testing at 0 to 30 degrees 
flexion.  The examiner made the diagnosis of left knee patella 
chondromalacia.

VA treatment records dated from September 2006 to October 2007 
revealed no complaints of left knee symptomatology.

However, in his March 2008 VA joint examination, the Veteran 
again complained about knee pain, grinding, and "popping", 
stating he had missed quite a bit of work in the previous 12 
months due to his foot and ankle problems.  The Veteran also 
reported knee swelling and locking intermittently, though no 
giving way.  The knee pain was constant with no flare-ups.  
Physical examination revealed a full range of motion, with 
extension of 0 degrees and flexion of 140 degrees.  The examiner 
described only mild incoordination in knee motion.  There also 
was no gross weakness in flexion of extension of the knee.  There 
was mild to moderate retropatellar compression tenderness.  
However, the medial and lateral joint lines were nontender with a 
negative McMurray's test.  The Lachman's, pivot shift, and 
posterior drawer tests were absent.  The medial collateral 
ligament and the lateral collateral ligament were stable to varus 
and valgus stress tests.  

In April 2008, the Veteran complained of the leg giving out.  In 
June 2008, the Veteran began physical therapy.  The therapist 
noted the Veteran's complaint of pain and that the left knee had 
135 degrees of flexion.  The therapist assessed left knee medial 
meniscus tear with a moderately laxity of the anterior cruciate 
ligament (ACL) and ordered a left knee brace for him.  See VA 
treatment records dated in April 2008 and June 2008.  

An August 2008 VA magnetic resonance imaging (MRI) of the 
Veteran's left knee showed intact extension tendons, small joint 
effusion, trace fluid between the gastrocnemius and 
semimembranosus tendons but well formed baker cyst.  The 
collateral ligaments and posterior collateral ligaments were 
intact, and there was no disruption of the anterior collateral 
ligament.  The report also revealed probable medial meniscus tear 
at the junction of the posterior horn and body segment; 
intrasubstance degeneration; lateral meniscus mild intrasubstance 
degeneration posterior horn; and mild diffuse increase signal 
within the subcutaneous fat anteriorly overlying the patella, 
quadriceps tendon insertion, and infrapatellar ligament that may 
represent edema/inflammation.  Additionally, an examination of 
the left knee in August 2008 showed crepitus and pain to the 
medial patella, but a negative drawer test and no instability.  
An orthopedic screening in September 2008 also showed no 
instability.  

During a Travel Board hearing in September 2008, the Veteran 
testified that he experienced instability at least twice a week.  
He also complained of difficulty ambulating, limitation in his 
movement and range of motion, and pain on repetitive movement.  
See Travel Board hearing transcript dated in September 2008.

VA treatment records in February 2009 show that the left knee had 
intact extensor tendons.  There was small joint effusion and 
trace fluid between the gastrocnemius and semimembranosus 
tendons.  Collateral ligaments were intact.  There was no 
disruption of the ACL.  

In February 2010, the Veteran was provided another VA examination 
of his left knee.  He complained of pain, but not weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
locking, fatigability, or lack of endurance.  No flare-ups were 
reported.  He also failed to report any recurrent subluxation of 
the bones.  The range of motion of the left knee was to 130 in 
flexion and to 0 degrees in extension.  There also was no pain, 
fatigue, weakness, lack of endurance, or incoordination upon the 
initial testing of the range of motion of the left knee, and no 
objective indication of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, and guarding of movement.  Upon additional testing of 
range of motion, there was no additional loss of range of motion 
in the left knee, with no evidence of pain, fatigue, weakness, 
lack of endurance, and incoordination.  Varus/valgus of the 
medial and lateral collateral ligaments, anterior cruciate 
ligaments, and posterior ligaments were normal in the left knee.  
McMurray's tests in the medial meniscus and lateral meniscus were 
negative.  X-ray results of the left knee were normal.  See VA 
examination report dated in February 2010.

A review of the evidence reveals that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 10 percent for the Veteran's left knee disability.  
Specifically, there is only a slight limitation of flexion, which 
of itself does not warrant a compensable disability rating.  No 
limitation of extension is present.  Accordingly, entitlement to 
an increased and/or separate rating under the provisions of 5260 
and 5261 is not warranted.

Further, the Board is required to consider the effect of pain and 
weakness when rating a service-connected disability.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  The appellant's 
complaints of pain in his left knee have been considered and have 
been taken into account in the assignment of the 10 percent 
disability rating for his slight limitation of motion of the left 
knee.  Moreover, although the Board is required to consider the 
effect of pain when making a rating determination - which has 
been done in this case - it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Furthermore, with regard to functional loss, VA examinations 
revealed no additional limitation of motion with additional 
testing of range of motion, and no additional loss of range of 
motion in the left knee, with no evidence of pain, fatigue, 
weakness, lack of endurance, and incoordination.  Thus, any 
functional loss present is adequately represented in the 10 
percent rating currently assigned.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

The Board notes that, although there are other diagnostic codes 
for knee disabilities that provide disability ratings greater 
than 10 percent, they are not more appropriate because the facts 
of the case do not support their application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic 
Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage), Diagnostic Code 5262 
(impairment of the tibia and fibula), and Diagnostic Code 5263 
(genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is supported by 
explanation and evidence).  

The Board also emphasizes that Diagnostic Code 5257 (other 
impairment, including recurrent subluxation or lateral 
instability) is inapplicable to the case here as well.  The Board 
acknowledges that a Veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that a separate rating is based upon additional 
disability.  VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 
259 (1994) (Veteran is entitled to separate disability ratings 
for different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other manifestations).  
However, the evidence of record does not support application of 
this diagnostic code.  In this regard, the Veteran has complained 
of giving way, locking, "popping", and instability in his left 
knee.  Additionally, in June 2008 moderate laxity while 
undergoing physical therapy was noted.  Nonetheless, the 
objective evidence of record overall fails to show instability so 
as to warrant the assignment of a separate compensable rating.  
VA examinations in February 2006, March 2008, and February 2010 
found the Veteran's left knee to be stable to varus and valgus 
stress and negative McMurray's, Lachman's, pivot shift, and 
anterior and posterior drawer tests.  VA orthopedic examinations 
in August 2008 and September 2008 also found no instability in 
the left knee.  The objective medical testing for instability 
clearly outweighs the Veteran's subjective complaints and the 
June 2008 temporary finding.  Given this evidence, Diagnostic 
Code 5257 is not applicable in this case.  See Butts, 5 Vet. App. 
at 532.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 10 
percent for left knee patella chondromalacia.  38 C.F.R. § 4.3.   

In exceptional cases where the schedular evaluation is found to 
be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director of the VA Compensation and 
Pension Service may approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.

In March 2008, the Veteran reported knee pain and added that he 
had missed quite a bit of work in the prior 12 months due to his 
foot and ankle problems.  See also March 2008 Statement from G. 
L.  In any event, the record does not suggest that the currently 
assigned 10 percent rating for the Veteran's left knee disability 
is inadequate.  Instead, the probative and persuasive evidence 
shows that the Veteran's symptoms are consistent with the 
criteria in the Rating Schedule.  As discussed above, the Veteran 
has very slight limitation of motion, and although he complains 
of instability, the objective evidence of record consistently 
shows no evidence of instability, to include negative McMurray's 
and Lachman's tests.  Accordingly, the left knee disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1).

As an aside, the Board adds that there is no objective evidence 
marked interference with employment caused by the service-
connected left knee other than that contemplated within schedular 
standards, and no periods of hospitalization due to the left 
knee.  Additional action for extra-schedular consideration for 
the left knee is not needed.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Finally, upon reviewing the longitudinal record in this case, the 
Board finds that a staged rating is not warranted.  The appeal is 
denied.

Duty to Assist and Duty to Assist

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA, and 
which information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in January 2006 and March 2006.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Further, in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, such as the case here with the Veteran's 
left knee claim, the typical service connection claim has been 
more than substantiated; it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  In such a case, the Veteran bears the burden of 
demonstrating any prejudice from defective notice with respect to 
the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.

In any event, the Veteran in this case does not contend, nor does 
the evidence show, that any notification deficiencies, either 
with respect to timing or content, have resulted in prejudice.  
The RO provided the Veteran with downstream Dingess and increased 
rating notices pertaining to the disability rating and effective 
date elements of his higher initial rating claim.  The Veteran 
was notified that his left knee claim was awarded with an 
effective date of October 2005, and a 10 percent rating was 
assigned.  He was provided notice how to appeal that decision, 
and he did so.  He was provided a statement of the case (SOC) 
that advised him of the applicable law and criteria required for 
a higher rating.  Further, he demonstrated his actual knowledge 
of what was required to substantiate a higher rating in his 
argument included on his Substantive Appeal.  The Veteran was 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required by 
Dingess, and he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. § 
5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Thus, any presumption of prejudice has 
been rebutted.  In any event, the Veteran has never alleged how 
any timing or content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the content of 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

VA also has assisted the Veteran in obtaining evidence, to 
include affording the Veteran physical examinations, obtaining 
medical opinions as to the etiology and severity of his left knee 
disability, and affording the Veteran a Travel Board hearing.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file; 
the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


ORDER

An initial disability rating in excess of 10 percent for left 
knee patella chondromalacia is denied.


REMAND

Before addressing the merits of the claim for a disability rating 
in excess of 20 percent for residuals, posterior process talus 
fracture, left heel, with left ankle flexor hallucis longus 
tendinitis, degenerative joint disease, and mild instability, 
prior to February 13, 2009, and for a disability rating in excess 
of 30 percent for residuals, posterior process talus fracture, 
left heel, with left ankle flexor hallucis longus tendinitis, 
degenerative joint disease, and mild instability, as of February 
13, 2009, the Board finds that additional development of the 
evidence is required.

Pursuant to the March 2010 Court's order, which incorporated the 
March 2010 Joint Remand, this case must be remanded for 
clarification of the February 2010 VA examination of the 
Veteran's left heel/left ankle disability.  Specifically, the 
March 2010 Joint Remand noted a February 2006 VA examiner 
indicated that the Veteran had experienced calf muscle tendonitis 
ever since a 1991 surgery.  However, in its February 2009 
decision, the Board failed to discuss whether the Veteran's 
symptoms warrant a separate disability rating under 38 C.F.R. § 
4.73, Diagnostic Code 5311 (the foot and leg, muscle group XI).  

In this regard, a review of the February 2006 VA examination 
report shows that the VA examiner noted tenderness over the 
posteromedial aspect of the lower leg, through the course of the 
flexor hallucis longus, the flexor digitorum longus, and the 
posterior tibial musculature.  There also was tenderness over the 
posteromedial aspect of the tibiotalar joint.  The VA examiner 
provided a diagnosis of flexor hallucis longus impingement 
tendinitis in the left leg, secondary to status post posterior 
talus fracture with nonunion and status post surgical excision 
posterior process talus fracture, with degenerative joint disease 
and mild instability.  

A private MRI taken of the Veteran's ankle in February 2008 
revealed multiple problems with the ankle, including severe 
diffuse sinus tarsi synovitis associated with chronic tearing of 
ligaments in sinus tarsi; enlarge os trigonum posterior left 
ankle with faint marrow edema fluent across the syncondrosis, 
indicating probable chronic posterior ankle impingement; 
associated focal tendonitis and fraying of the flexor hallucis 
longus (FHL) tendon around his posterior margin of the medial 
talar tuberosity; peroneal tendonitis with a low-grade peroneal 
tenosynovitis; subluxation of the peroneal tendons; and 
anteromedial talar dome impaction, contusion of the left talus.  
See MRI report from Colorado Springs Imaging dated in February 
2008. 

However, another VA examination of the Veteran's left ankle/left 
heel in February 2010 revealed no discussion whatsoever of any of 
the aforementioned symptomatology or disorders of the left leg.  
An X-ray of the left foot revealed normal results.    

Thus, an addendum of the February 2010 VA examination of the 
Veteran's left ankle/left foot/left leg is required to clarify 
the exact diagnoses of any disorders of the Veteran's left leg, 
and whether any of these disorders is due to the Veteran's left 
ankle/left heel disability.  A VA examination is not necessary in 
order to provide this opinion, unless the previous VA examiner is 
unavailable, and a new examiner indicates a physical examination 
is necessary in order to adequately answer the question posed.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous February 2010 
VA examiner provide an addendum to his or her 
previous opinion, if that physician is still 
available.  Specifically, the physician 
should review the previous February 2006 VA 
examination report and a February 2008 
Colorado Springs Imaging MRI report 
concerning the left ankle.  The examiner 
should provide a clarification as to what, if 
any, disorders were found in the left leg 
were found during the examination, and 
whether any such disorder is a residual of 
the Veteran's service-connected left 
ankle/left heel disability.  

The claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  

Another VA examination is not necessary in 
order to provide this opinion, unless the 
previous VA examiner listed on the February 
2010 report is unavailable, or the examiner 
indicates a physical examination is necessary 
in order to adequately answer the question 
posed. 

2.  Review the claims folder to ensure that 
the foregoing requested development has been 
completed.  In particular, the agency of 
original jurisdiction (AOJ) should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the AOJ 
should implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above development, 
the AOJ should readjudicate the Veteran's 
claim for a disability rating in excess of 20 
percent for residuals, posterior process 
talus fracture, left heel, with left ankle 
flexor hallucis longus tendinitis, 
degenerative joint disease, and mild 
instability, prior to February 13, 2009, and 
entitlement to a disability rating in excess 
of 30 percent for residuals, posterior 
process talus fracture, left heel, with left 
ankle flexor hallucis longus tendinitis, 
degenerative joint disease, and mild 
instability, as of February 13, 2009, in 
light of the VA examination and any 
additional evidence received.  If the claim 
is not granted to the Veteran's satisfaction, 
send him and his representative another SSOC 
and give them an opportunity to respond 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


